U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-31193 EASTERN ENVIRONMENT SOLUTIONS, CORP. (Name of Registrant in its Charter) Nevada 16-1583162 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Harbin Dongdazhi Street 165, Harbin, P.R. China 150001 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-451-5394-8666 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: August 16, 2010:Common Voting Stock: 14,970,186 EASTERN ENVIRONMENT SOLUTIONS, CORP. QUARTERLY REPORT ON FORM 10Q TABLE OF CONTENTS Page No Part I Financial Information Item 1. Unaudited Financial Statements: Condensed Consolidated Balance Sheet – June 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Income and Comprehensive Income – for the Three and Six Months Ended June 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows – for the Six Months Ended June 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures about Market Risk 34 Item 4 Controls and Procedures 35 Part II Other Information Item 1. Legal Proceedings 35 Items 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 EXPLANATORY NOTE This Form 10-Q/A (“Amendment No.1”) is being filed by Eastern Environmental Solutions Corp. (the “Company”) to amend the Company’s Form 10-Q for the quarter ended June 30, 2010, filed with the Securities and Exchange Commission (“SEC”) on August 16, 2010 (“Initial 10-Q”).This Amendment No.1 is filed to · amend the Company’s unaudited condensed consolidated financial statements for the three and six months ended June 30, 2010, · amend the disclosures in the Company’s Management’s Discussion and Analysis of Financial Condition and Results of Operations and · amend the disclosures in “Management’s Report on Internal Controls over Financial Reporting” section under Item 4. · add the disclosure in Note 2 to the Unaudited Condensed Consolidated Financial Statements on the impact of the restatement on our financial statements for the three and six months ended June 30, 2010 and June 30, 2009; · modify Note 4, Property and Equipment, to the unaudited Condensed Financial Statements; These changes were made as a result of a review by the Company of its policies regarding recognition of revenue and expenses associated with waste disposal operations at the landfill it operates in Harbin, China.The Company’s revised accounting policies and the changes to its historical financial statements that have resulted from implementation of the revised policies are set forth in Note 2 to the Unaudited Condensed Consolidated Financial Statements. No changes, other than those that followed logically from the changes described above, have been made to the Initial 10-Q.None of the other information included in the Initial 10-Q has been updated.For current information regarding Eastern Environment Solutions, Corp., you should refer to the more recent filings made on EDGAR by the Company. EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, Restated Restated ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Other receivables Loans to related parties Property and equipment, net of accumulated depreciation of $52,797 and $44,360, respectively Landfill development costs, net of amortization of $3,063,261 and $2,423,871, respectively Deferred Tax Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loan payable - current portion $ $ Accounts payable Taxes payable Deferred Tax Liability Accrued expenses and other payables Long-term liabilities: Bank loan payable - net of current portion Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 100,000,000 shares authorized; 14,970,186 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Additional paid-in-capital Accumulated other comprehensive income Statutory reserves Retained earnings - Unappropriated Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME SIX MONTHS ENDED JUNE 30, THREE MONTHS ENDED JUNE 30, Restated Restated Restated Restated Revenues - Landfill disposal fees $ $
